Dugeo, J.
This is an appeal from a judgment for plaintiff entered upon an order overruling a demurrer to the complaint as frivolous.
The order is brought up for review by the notice of appeal.
Unless the demurrer is clearly bad upon its face it should not have been overruled upon the motion.
The failure to state in the complaint the amount of the bond, the person to whom it was made, the court wherein the *341judgment was obtained, and that it was duly rendered, and other omissions, make the plaintiff’s success upon a trial very doubtful.
We are by no means certain that the demurrer is not good. Judgment reversed, with costs.
Order reversed, without costs.
Sedgwick, Gh. J., concurs.
Judgment and order reversed.